Case: 19-51135     Document: 00516415140          Page: 1    Date Filed: 08/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 1, 2022
                                   No. 19-51135                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert Eugene Hernandez; Ricky Escobedo,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:17-CR-391-28


   Before Smith, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          A jury convicted Robert Eugene Hernandez and Ricky Escobedo of
   several charges related to their involvement in the Texas Mexican Mafia
   (“TMM”). Hernandez now appeals his sentence of 420 months in prison,
   and Escobedo appeals his convictions and his sentence of 300 months in
   prison. For the following reasons, we AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51135       Document: 00516415140         Page: 2   Date Filed: 08/01/2022




                                    No. 19-51135


                                 I. Background
          Hernandez and Escobedo were members of the TMM and were
   involved in the group’s drug distribution and racketeering activities. The
   TMM requires a tax, known as “the dime,” from nonmembers who
   distribute narcotics in defined territories. Hernandez and Escobedo were
   involved in the collection of dime payments and participated in home
   invasions designed to elicit compliance with the TMM’s tax mandate.
          Hernandez and Escobedo were both convicted of (1) conspiracy to
   interfere with commerce by threats or violence (Count One); (2) conspiracy
   to possess with intent to distribute 500 grams or more of methamphetamine,
   cocaine, and heroin (Count Two); (3) possession of a firearm in furtherance
   of drug trafficking (Count Twelve, Escobedo; Count Eighteen, Hernandez);
   (4) felon in possession of a firearm (Count Thirteen, Escobedo; Count
   Twenty, Hernandez); and (5) conspiracy to possess firearms in furtherance
   of drug trafficking (Count Twenty-One). Hernandez was also convicted of
   possession with intent to distribute methamphetamine (Count Nineteen);
   and Escobedo was convicted of possession with intent to distribute cocaine
   (Count Eleven).
          We have jurisdiction over Hernandez and Escobedo’s timely appeals
   under 18 U.S.C. § 3742 and 28 U.S.C. § 1291.
                                 II. Discussion
          a. Hernandez
          Hernandez argues that his sentence is substantively unreasonable
   because it is greater than necessary to achieve the sentencing goals of 18
   U.S.C. § 3553(a). Specifically, he argues that the district court should have
   given more consideration to his mitigating factors, including his advanced age
   and rehabilitative needs as a combat veteran.




                                         2
Case: 19-51135      Document: 00516415140           Page: 3    Date Filed: 08/01/2022




                                     No. 19-51135


          We consider the substantive reasonableness of a sentence imposed
   under an abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51
   (2007). Furthermore, we presume that a sentence below the properly
   calculated guidelines range, like Hernandez’s, is reasonable. United States v.
   Simpson, 796 F.3d 548, 557 (5th Cir. 2015).
          The district court considered Hernandez’s mitigation arguments, the
   record, and the § 3553(a) factors before determining that a total sentence
   below the guidelines range of life was fair and reasonable. Hernandez fails to
   rebut the presumption of reasonableness attached to his sentence by showing
   that the district court failed to consider a pertinent factor or erred in
   balancing the sentencing factors. See id. at 557–58. Accordingly, the district
   court did not abuse its discretion by imposing Hernandez’s sentence.
          b. Escobedo
          Escobedo argues that the district court violated his Fifth Amendment
   rights when it adopted the Government’s jury instructions. Per Escobedo,
   the jury instructions constructively amended the indictment by broadening
   the counts contained therein, thus allowing the jury to convict him of
   unindicted crimes. Specifically, Escobedo asserts that the district court
   constructively amended Counts One, Eleven, and Twelve because the jury
   instructions omitted any reference to the date ranges included in the
   indictment, as well as any reference to the overt acts cited in Count One or
   the specific gun cited in Count Eleven. Because Escobedo did not object to
   the jury instructions at trial, we review for plain error only. See United States
   v. Bohuchot, 625 F.3d 892, 897 (5th Cir. 2010).
          “A criminal defendant has a Fifth Amendment right to be tried only
   on charges presented in a grand jury indictment, and therefore only the grand
   jury may amend an indictment once it has been issued.” United States v.
   Daniels, 252 F.3d 411, 413 (5th Cir. 2001) (internal quotation marks and




                                          3
Case: 19-51135      Document: 00516415140            Page: 4   Date Filed: 08/01/2022




                                      No. 19-51135


   citation omitted). A constructive amendment of an indictment occurs
   “when the [G]overnment is allowed to prove an essential element of the
   crime on an alternative basis permitted by the statute but not charged in the
   indictment.” United States v. Diaz, 941 F.3d 729, 736 (5th Cir. 2019) (per
   curiam) (quotation omitted).
          We presume that a jury has followed the instructions given by the
   district court. United States v. Olano, 507 U.S. 725, 740–41 (1993); United
   States v. Isgar, 739 F.3d 829, 841 n.39 (5th Cir. 2014); see also United States v.
   Brown, 616 F.2d 844, 846–48 (5th Cir. 1980) (holding no plain error where
   the district court instructed jury that the Government was required to prove
   that defendant committed the financial crime “as charged” in the
   indictment). Here, the written jury charge expressly noted that even though
   the indictment alleged that “the offenses were committed on or about a
   specified date or date range,” the Government did not have to prove that the
   offense was “committed on that exact date” as long as it proved “beyond a
   reasonable doubt that the defendant committed the crime on a date
   reasonably near the date stated in the indictment.” The jury charge further
   instructed that Escobedo was “not on trial for any act, conduct, or offense
   not alleged in the indictment.” Moreover, prior to reading the charges to the
   jury, the district court confirmed that each juror had a copy of the indictment
   readily available. Presuming, as we are required to do, that the jury followed
   its instructions, it could not have convicted Escobedo of anything other than
   the offenses “as charged” in the indictment. See Olano, 507 U.S. at 740–41;
   Brown, 616 F.2d at 846–48.
          Additionally, despite Escobedo’s focus on the limited testimony
   detailing activities occurring outside the timeframe specified in the
   indictment, the Government presented ample evidence by which the jury
   could convict Escobedo on Counts One and Eleven.                  Similarly, the
   Government presented sufficient evidence by which the jury could convict



                                           4
Case: 19-51135         Document: 00516415140               Page: 5      Date Filed: 08/01/2022




                                           No. 19-51135


   Escobedo on Count Twelve. Escobedo has not demonstrated that his
   substantial rights were affected simply because the jury heard evidence
   regarding some criminal activity that occurred in 2007 and evidence of other
   firearms (particularly given that the other firearms evidence was relevant to
   Count Twenty-One). Accordingly, Escobedo cannot demonstrate that the
   district court committed plain error. See Bohuchot, 625 F.3d at 897, 900.
           Escobedo also argues that his consecutive sentences for Count Twelve
   and Count Twenty-One and his concurrent sentences for Count Two and
   Count Eleven were multiplicitous, thus violating the Double Jeopardy
   Clause. Under the test articulated in Blockburger v. United States, 284 U.S.
   299 (1932), “double jeopardy is not implicated if each offense at issue
   involves proof of at least one element not required of the other.” United
   States v. Palella, 846 F.2d 977, 982 (5th Cir. 1988). Escobedo acknowledges
   that the Blockburger test would foreclose his double jeopardy argument under
   normal circumstances but asserts that the alleged constructive amendments
   effectively removed any “differences between the counts.” Because, as
   discussed above, Escobedo’s constructive amendment argument fails, his
   double jeopardy claim also fails. 1
           The judgment of the district court is AFFIRMED.




           1
             In any event, this claim is meritless. Count Twelve involves a violation of 18
   U.S.C. § 924(c), which requires proof of possession of a firearm in furtherance of drug
   trafficking, and Count Twenty-One involves a violation of § 924(o), which requires proof
   of conspiracy to possess a firearm in furtherance of drug trafficking. Similarly, Count
   Eleven involves a violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), which requires proof of
   possession with intent to distribute, and Count Two involves a violation of §§ 846 and
   841(a)(1), (b)(1)(A), which requires proof of conspiracy to possess with intent to distribute.
   In other words, each of these offenses involves “proof of at least one element not required
   of the other.” See Palella, 846 F.2d at 982.




                                                 5